
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



Xilinx, Inc., Executive Compensation under "Pay for Xilinx Performance"
Incentive Program


 In addition to base salary, Xilinx senior management, including its executive
officers, participate in the Pay for Xilinx Performance (PXP) incentive program.
PXP was approved by the Compensation Committee of the Board of Directors in
October 2002 and was most recently revised in April 2004. The purpose of PXP is
to encourage its participants to contribute to the achievement of the Company's
business objectives and to provide incentives by sharing Xilinx's financial
success.

 Xilinx compensation is based on a "pay as you go" philosophy. Quarterly
incentive payments increase under PXP if Xilinx beats its financial targets.
Less is paid if the Company falls short of its targets. If the Company does not
achieve a minimum profit margin target, nothing is paid under PXP, even if the
Company may have met or exceeded its revenue targets.

 The PXP pay targets for executive officers range from 50% to 70% of their
individual base pay. The Chief Executive Officer's target is 70%. PXP
compensation is based upon three components which are weighted as follows:
operating profit margin (40%), actual revenue versus goal set at the beginning
of the quarter (40%), and a strategic objective (20%). Operating profit and
revenue performance are determined after each quarter's earnings release to the
public. The operating profit and revenue components are subject to a multiplier
that reduces or increases that component of PXP, depending upon performance
results, and may result in participants receiving less than or more than their
target percentages. The operating profit multiplier increases no more than 0.2
for each percentage point above target. The revenue multiplier increases no more
than 0.15 for each 5 percentage points of revenue performance above Xilinx's
goal set at the beginning of the quarter.

 The strategic objective component (20% of executive PXP target) is an annual
goal tied to key corporate initiatives such as quality, customer satisfaction
and market segment share. Individual performance is not considered. This annual
objective is proposed by the Chief Executive Officer and approved by the
Compensation Committee. It is evaluated at the end of our fiscal year. If the
strategic objective is not achieved, nothing is paid for this part of PXP. If
the objective is achieved, the operating profit multiplier applicable to the
fiscal year's profitability is applied to this component of PXP.

 The maximum payout under PXP and Xilinx's Profit Sharing Plan (in which
officers do not participate) is limited to 10% of Xilinx's operating profit in
any given quarter.

 Amounts payable under PXP are intended to qualify as "performance-based
compensation" under Section 162(m) of the Internal Revenue Code.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17



Xilinx, Inc., Executive Compensation under "Pay for Xilinx Performance"
Incentive Program
